Citation Nr: 0409320	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  94-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for multiple chemical 
sensitivity.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for organic heart 
disease.

5.  Entitlement to service connection for chronic headaches.

6.  Entitlement to service connection for dermatitis.

7.  Entitlement to service connection for seizures.

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for bladder injury.

11.  Entitlement to service connection for conjunctivitis and 
photosensitivity.

12.  Entitlement to service connection for a lung disorder.

13.  Entitlement to service connection for generalized 
arthritis of multiple joints.

14.  Entitlement to service connection for sinusitis with 
facial pain.

15.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant, his physician, and a friend at RO hearing held in 
July 1994
Appellant and his wife at travel board hearing held in July 
2000


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active service from August 1962 to April 
1966.  

This appeal before the Board of Veterans' Appeals (Board) is 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Detroit, Michigan. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On August 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations:  

(A) A general medical examination to 
ascertain whether the veteran currently 
has hemorrhoids, residuals of a bladder 
injury, and conjunctivitis and 
photosensitivity.  If not, the examiner 
should so state.  If so, the examiner 
should address the nature and etiology of 
the disabilities and should opine whether 
it is at least as likely as not that the 
veteran's hemorrhoids, residuals of a 
bladder injury, conjunctivitis and/or 
photosensitivity are related to active 
military service.  The examiner should 
also address the nature and etiology of 
the veteran's organic heart disease, 
multiple chemical sensitivity, diabetes 
mellitus, lung disorder to include 
asthma, and sinusitis with facial pain.  
(S)he should also comment on whether it 
is at least as likely as not that the 
veteran's diabetes mellitus, lung 
disorder to include asthma, and sinusitis 
with facial pain are related to active 
military service.

(B) The veteran should be afforded an 
audiology examination to determine the 
nature and etiology of his tinnitus.  The 
examiner should comment on whether it is 
at least as likely as not that his 
tinnitus is related to active military 
service.  

(C) The veteran should be scheduled to 
appear at a neurology examination to 
ascertain whether the veteran has 
separate and distinct disabilities 
associated with chronic headaches and 
peripheral neuropathy.  If so, each 
disability present should be identified.  
The examiner also should comment on 
whether it is at least as likely as not 
that the veteran's chronic headaches, 
seizures (diagnosed as epilepsy), and 
peripheral neuropathy are related to 
active military service.  

(D) The veteran should be scheduled to 
appear at a dermatology examination to 
obtain the nature and etiology of his 
dermatitis.  The examiner should identify 
any skin disorder(s) present, and for any 
disorder found, the examiner should opine 
on whether it is at least as likely as 
not related to active military service.

(E) The veteran should be scheduled to 
appear at an orthopedic examination to 
ascertain the nature and etiology of his 
generalized arthritis of multiple joints.  
The examiner should comment on whether it 
is at least as likely as not that the 
veteran's generalized arthritis of 
multiple joints is related to active 
service.

Send the claims folder to the examiners 
for review.  All examiners should 
indicate that the claims file has been 
reviewed, record all findings in detail, 
and provide rationale for any conclusion 
reached.  Any conclusion reached should 
be discussed with or reconciled with the 
opinions rendered by Doctors Dale Morgan, 
Robert E. Wilkins, and Joseph Rambo.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record including all evidence received 
since the April 2002 Supplemental 
Statement of the Case and June 2002 
Statement of the case.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


